DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
This Notice of Allowability is supplemental to the Notice of Allowability posted 03/23/2021, and is solely for the purpose of including this comment stating that claim 5 is to be included as one of the allowed claims, contrary to that which was shown in the listing of the allowed claims on PTOL-37 posted 03/23/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the elongate rail(s) on an underside of a seat pan pivotably supported on a first transverse axis, where the elongated rail(s) extend longitudinally in a fore and aft direction and respective cam(s) with cam surface(s) in contact with the elongate rail(s), where the cam(s) are supported on a torque tube defining a second transverse axis, together with the other details recited in each of independent claims 1 and 12.
Some of the closest prior art discovered in the search includes:
US 20160185265
US 20100060045
US 20140246888
US 20080054150
US 5203600
US 4384698
JP 10309967

US 20020003365
However, none of these references, singly or in any combination, shows or makes obvious the invention as now recited.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636